ACCEPTED
                                                                                              03-15-00335-CV
                                                                                                      6256176
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         7/28/2015 2:36:11 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                 NO. 03-15-00335-CV

                                                                        FILED IN
             IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL3rd COURT OF APPEALS
                                                            DISTRICT
                                                               AUSTIN, TEXAS
                                 AUSTIN, TEXAS             7/28/2015 2:36:11 PM
                                                                   JEFFREY D. KYLE
                                                                        Clerk
                                  HERBERT ROLNICK

                                                Appellant,

                                           v.

   SIGHT’S MY LINE, INC.; STEWART LANTZ; RIGGS, ALESHIRE & RAY, P.C.;
  BLAZIER, CHRISTENSEN, BIGELOW & VIRR, P.C.; ADAMS & GRAHAM, L.L.P.

                                                Appellees.


                           On Interlocutory Appeal from the
                   200th Judicial District Court Travis County, Texas


                     APPELLEE ADAMS & GRAHAM, L.L.P.’S
             UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE COURT:

        Appellee Adams and Graham, L.L.P. respectfully files this unopposed

motion asking the Court to extend the deadline to file its Appellee’s Brief by seven

days, from July 29, 2015 to August 5, 2015.

        In support of its motion, Appellee shows as follows:

    1. Appellee’s brief is due on or before July 29, 2015.




{00156739}
    2. Appellee requests an additional seven days in which to file its brief due to its

        lead counsel’s previous commitments before Appellant’s brief was filed.

        Appellee’s lead counsel has participated in two full day mediations, one of

        them requiring travel to Midland. Lead counsel has also conducted full day

        mediation. All mediations have required extensive preparation. Lead counsel

        has also traveled out of town to present at the 2015 Texas Bar CLE for

        Advanced Insurance Law. The foregoing, in addition to work in other cases,

        will prevent the undersigned from completing Movant’s brief by the current

        deadline.

    3. This is Appellee’s first motion for an extension of time to file its brief.

    4. The relief sought by this motion is so that justice may be done, and is not

        sought solely for delay, or any other improper purpose.

    5. The Court has already granted an extension of time for Co-Appellees

        Stewart Lantz and Sight’s My Line, Inc. to file their brief until August 5,

        2015. Thus, the Court’s consideration of this case will not be impaired by

        granting the relief sought by Appellee Adams and Graham, L.L.P.

    6. Appellee therefore prays that the Court extend the current deadline for its

        brief from July 29, 2015 until August 5, 2015.




{00156739}
             Respectfully submitted,

             VALDEZ, JACKSON & TREVIÑO, P.C.
             Plaza Las Campanas
             1826 N. Loop 1604 W. Suite 245
             San Antonio, Texas 78248
             210-598-8686 – Telephone
             210-598-8797 – Fax

                 /S/ Robert E. Valdez
             Robert E. Valdez
             State Bar No. 20428100
             revaldez@vjtlawfirm.com
             Joseph E. Cuellar
             State Bar No. 24082879
             jcuellar@vjtlawfirm.com
             ATTORNEYS FOR APPELLEE ADAMS &
             GRAHAM, L.L.P.




{00156739}
                          CERTIFICATE OF CONFERENCE

        The undersigned has communicated with counsel for all parties, all of whom

stated they do not oppose Appellee Adams & Graham’s Unopposed Motion

Extension of Time to File Brief.



                                            /s/ Joseph E. Cuellar
                                         Joseph E. Cuellar




{00156739}
                            CERTIFICATE OF SERVICE

        I certify that the forgoing document has been served upon the following

counsel of record via electronic service on July 28, 2015:

J. Hampton Skelton                         Craig S. Hilliard
Brandon Gleason                            STARK & STARK
SKELTON & WOOD                             A Professional Corporation
248 Addie Roy Road, Suite B-302            P.O. Box 5315
Austin, Texas 78746                        Princeton, New Jersey 08543-2315
Attorneys for Plaintiffs                   Attorneys for Plaintiffs

Michael B. Johnson                         Scott R. Kidd
THOMPSON COE, COUSINS & IRONS,             Scott V. Kidd
L.L.P.                                     KIDD LAW FIRM
701 Brazos, Suite 1500                     819 W. 11th Street
Austin, Texas 78701                        Austin, Texas 78701
Attorneys for Defendant Blazier,           Attorneys for Defendant Riggs Aleshire
Christensen, Bigelow & Virr, P.C.          & Ray, P.C.


Ruth Malinas
Tim T. Griesenbeck
Scott M. Noel
PLUNKETT & GRIESENBECK, INC.
1635 N. E. Loop 410 Suite 900
San Antonio, Texas 78209
Attorneys for Defendant Herbert
Rolnick



                                             /s/ Joseph E. Cuellar
                                          Joseph E. Cuellar




{00156739}